DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/04/2022 has been considered by the examiner.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered. 

Response to Amendment

The Amendments filed 03/10/2022 responsive to the Office Action filed 12/10/2021 and the Advisory Action filed 01/13/2022 has been entered. Claims 1, 8-11, 16, 19 and 21 have been amended. Claims 13, 17, 18 and 22 have been canceled. New claims 23 and 24 have been added. Claims 1-7, 16, 19 and 20 were previously withdrawn. Claims 1-12, 16, 19-21, 23 and 24 are pending in this application.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 12 recites the limitation “means to induce the gas flow” in line 2. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: fans, blowers, pumps, or pressurized gas tanks in Pa [0039].

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Beth Filip (Reg. no. 60,961) on 04/20/2022.
The application has been amended as follows:

Claim 1 (Currently amended) A three-dimensional (3D) printing process for a three- dimensional (3D) printer, the process comprising the steps of: 
extruding through a filament channel defined in a nozzle body a thermoplastic composite in successive layers to form a 3D part, wherein the nozzle body has an extrusion end and a heat break opposing the extrusion end and wherein the thermoplastic composite comprises a conductive material reactive to an electric current for heat generation; 
exciting a gas to generate an atmospheric plasma in an annular plasma generation channel defined by a nozzle housing and the nozzle body with a first electrode comprising a first annular ring disposed in the annular plasma generation channel, wherein the nozzle housing is coaxially disposed about the nozzle body between the extrusion end and the heat break of the nozzle body; 
directing the plasma onto a predetermined location on the 3D part; and 
emitting, using the annular ring, the electric current into the plasma, 
wherein the plasma conducts the electric current to the predetermined location on the 3D part, and 
wherein the conductive material reacts with the electric current conducted by the plasma to generate sufficient heat to fuse at least two adjacent successive layers at the predetermined location on the 3D part.

Claim 8 (Currently amended) An extrusion nozzle for a three-dimensional (3D) printer having a ground reference, the extrusion nozzle comprising: 
a nozzle body defining a filament extrusion channel having an extrusion end and a heat break opposing the extrusion end; 
a nozzle housing coaxially disposed about the nozzle body between the extrusion end and the heat break of the nozzle body, wherein the nozzle housing and the nozzle body define an annular plasma generation channel; and 
a first electrode comprising a first annular ring that is positioned within the annular plasma generation channel about the nozzle body,

wherein the first electrode in the annular plasma generation channel is configured to generate an atmospheric plasma.

Claim 16 (Currently amended) A three-dimensional (3D) printing system comprising: 
a 3D printer configured to print a 3D part by extruding through a nozzle body defining a filament extrusion channel having an extrusion end and a heat break opposing the extrusion end successive layers of a thermoplastic composite comprising a conductive material that generates heat by reacting to an electric current; 
a plasma emitter configured to generate and direct a plasma toward the 3D part being printed through an annular plasma generation channel defined by the nozzle body and a nozzle housing coaxially disposed about the nozzle body between the extrusion end and [[a]]the heat break opposing the extrusion end; and 
an electromagnetic energy source that is a first electrode comprising an annular ring that is disposed within the annular plasma generation channel configured to generate and direct [[an]]the  electric current into the plasma such that the plasma conducts the electric current to the 3D part being printed.

Reasons for Allowance

Claims 8-12, 21, 23 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:  
With respect to claim 8, the Examiner accepts Applicant’s arguments set forth in the response of 03/10/22. Namely, Tsai et al. (US 2016/0271874-of record) teaches the linear electrodes that provide plasma are positioned adjacent to the nozzle outlet passage 332A, and Miller (US 2016/0325487-of record) discloses the positioning of the microplasma source 104 to a side of the extrusion nozzle, but there is no teaching or suggestion in either reference to provide "a nozzle housing coaxially disposed about the nozzle body between the extrusion end and the heat break of the nozzle body, wherein the nozzle housing defines an annular plasma generation channel" and "a first electrode comprising a first annular ring that is positioned within the annular plasma generation channel about the nozzle body" (see claim 8 as amended herein). 
Examiner notes newly cited reference Eller et al. (US 2018/0370141) which teaches a print nozzle (1) in an additive manufacturing system (Fig. 2) and an annular high-voltage electrode (11) which is arranged beneath the print nozzle (1) (Pa [0113]). This reference is silent to "a nozzle housing coaxially disposed about the nozzle body between the extrusion end and the heat break of the nozzle body, wherein the nozzle housing defines an annular plasma generation channel" and "a first electrode comprising a first annular ring that is positioned within the annular plasma generation channel about the nozzle body". 
The closest art which Examiner also newly notes, Gandhiraman et al. (US 2020/0335303), teaches a print head assembly for plasma jet printing comprising a nozzle body having an extrusion end (“an orifice 330”, Pa [0124]) and a heat break (“a dielectric inlet manifold 110”, Pa [0116]), a nozzle housing (“plasma manifolds 220”), and an ring electrode (“221”) (Fig. 1), but the effective filing date of Gandhiraman is later than the effective filing date of the invention, thus Gandhiraman does not qualify as a prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions

Claims 8-12, 21, 23 and 24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-7, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Claims 8-12, 21, 23 and 24 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), claims 16, 19 and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim, thus hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/25/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742